951 A.2d 569 (2008)
287 Conn. 921
In re JORDEN R.
No. 18169.
Supreme Court of Connecticut.
Decided June 10, 2008.
Susan T. Pearlman, assistant attorney general, in support of the petition.
Michael J. Melly, in opposition.
The petition by the commissioner of children and families for certification for appeal from the Appellate Court, 107 Conn. App. 12, 944 A.2d 402 (2008), is granted, limited to the following issues:
"1. Did the Appellate Court improperly interpret General Statutes § 17a-112 to require the department of children and families to prove it made reasonable efforts to reunify a family before a court can find a parent is unable or unwilling to benefit from services?
"2. Did the Appellate Court improperly substitute its judgment for the trial court's in overruling the trial court's finding that the respondent mother was unable or unwilling to benefit from reunification services?
"3. Did the Appellate Court err in overruling the trial court's decision to exclude a psychological evaluation of the respondent mother?"
The Supreme Court docket number is SC 18169.